Citation Nr: 0308631	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  The Board notes that the issue 
of entitlement to an increased evaluation for bilateral pes 
planus was previously prepared for appellate review.  During 
the course of this appeal, the RO granted a 50 percent 
evaluation, the maximum schedular rating for that disability.  
Therefore, that issue is no longer before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence that relates the 
veteran's lumbar spine disability to his period of active 
service.

3.  The record contains no medical evidence that relates the 
veteran's cervical spine disability to his period of active 
service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).

2.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the August 2001 rating decision, 
the January 2002 Statement of the Case, and the September 
2002 Supplemental Statement of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claim for service connection.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claim, informed him of the reasons for the denial, and 
provided him with additional opportunities to present 
evidence and argument in support of his claim.  

In addition, the veteran was specifically advised of the 
provisions of the VCAA in the Statement of the Case.  At his 
personal hearing before the RO in May 2002, the veteran was 
further informed of the types of evidence that would support 
his claim.  He was instructed that doctors' opinions, lay 
statements, and employment and insurance records may 
substantiate his claim.  Therefore, the Board finds that the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute 
have been met. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered VA and private treatment records.  The veteran 
was afforded a VA medical examination and a personal hearing 
before the RO.  The veteran reported that treatment records 
prior to 1983 were unavailable because the doctors were 
deceased.  The Board acknowledges that the service medical 
records are incomplete; however, the Board accepts as true 
the veteran's contentions that he carried a heavy pack and 
rifle during military training.  Therefore, the Board finds 
that the RO has done everything reasonably possible to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  38 
C.F.R. § 3.310(a) (2002).  In addition, when aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448-49 (1995).

The veteran essentially contends that he incurred back and 
neck disabilities due to the general conditions of military 
service such as marching and carrying a heavy pack and rifle.  
The veteran's personnel records show that he underwent basic 
infantry training and then served as a clerk for the 
remainder of his time in the military.  The veteran's 
separation examination of April 1946 contains no finding of 
musculoskeletal defect.  During an April 1949 VA examination, 
the veteran referred to former medical treatment of his back; 
however, the examiner made no objective findings of a back 
disability. 

A February 1996 radiology report from Columbus Regional 
Hospital revealed degenerative cervical disc disease C6-7.  
At a VA examination performed in July 2001, the veteran 
complained of a 5 year history of increased neck pain.  
Objective findings included severe limitation of motion of 
the neck.  The x-ray reports found severe degenerative 
changes of the cervical spine with severe facet joint 
involvement and joint space narrowing of C6-7.  The veteran 
was assessed with cervical osteoarthritis.  

An August 2001 report from Barr Chiropractic stated that the 
veteran first presented for treatment in August 1983 for low 
back pain aggravated by activities such as gardening.  The x-
ray reports at that time showed degenerative disease of the 
lumbar spine.  The initial diagnosis was chronic lumbosacral 
sprain/strain with subluxation complicated by discogenic 
spondylosis.  The veteran thereafter developed neck pain over 
time and his problems were aggravated by an automobile 
accident in 1996.

VA treatment records show that the veteran presented in June 
2000 for an initial consultation.  He reported chronic 
intermittent low back pain for the past 20 years.  He denied 
other joint pain except for foot pain due to military 
service.  Physical examination of the back was negative and 
subsequent x-ray reports identified mild degenerative joint 
disease.  In January 2001, the veteran complained of neck 
pain and limitation of motion.  A subsequent x-ray report 
found disc disease at C5-7.  The veteran was referred to 
physical therapy for his lumbar and cervical spine 
disabilities.

At his personal hearing before the RO in May 2002, the 
veteran testified that he carried a heavy pack and rifle and 
sometimes walked for hours during combat training.  He worked 
at Army Headquarters and did not participate in combat.  The 
veteran claimed that he was treated occasionally at the 
infirmary for back pain, and that he received treatment for 
his back a few weeks after discharge from service.  The 
veteran also stated that doctors had told him that walking 
with a limp had aggravated his low back and neck conditions.  
An August 2002 letter from the veteran's former employer 
stated that his employment records from 1962 to 1973 were 
unavailable.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for lumbar and cervical spine disabilities.  In 
short, the record contains no competent medical evidence that 
relates the veteran's current disabilities to his period of 
active service.  While the veteran may have incurred back 
pain or an acute injury in service, the record is devoid of 
any evidence that relates his current disabilities to an 
incident of active service.  The Board finds it notable that 
the veteran reported no specific trauma to his back during 
service. 

Furthermore, the April 1946 separation examination and the VA 
examination performed a few years later made no objective 
findings of a back disability.  Rather, the record contains 
no evidence of a back disability until nearly 40 years after 
the veteran's period of active service.  In this respect, the 
record fails to show any evidence of continuity or chronicity 
of symptoms.  In addition, when the veteran presented at the 
VA, he reported only a 20 year history of low back problems 
and subsequent development of neck pain.  

Finally, the Board notes that the veteran and his 
representative have suggested that his cervical and lumbar 
spine disabilities may be aggravated by his service-connected 
pes planus.  However, the medical treatment records contain 
no opinion to this effect, and the veteran has submitted no 
medical evidence in support of this contention.  Accordingly, 
the Board can identify no basis for a grant of service 
connection and the appeal is denied.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.




____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

